                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF TENNESSEE
                                            NASHVILLE DIVISION


TENNESSEE VALLEY OPERATING                        )
ENGINEERS HEALTH FUND,                            )       Civil Action No. ___________
                                                  )
         Plaintiff,                               )
                                                  )
v.                                                )
                                                  )
JAMES WILSON COMPANY, and                         )
DEWAYNE WILSON,                                   )
                                                  )
         Defendants.                              )

                                               COMPLAINT

         Tennessee Valley Operating Engineers Health Fund (Plaintiff) complaining of James

Wilson Company (Defendant) and Dewayne Wilson (Wilson), alleges as follows:

         1.       This action is brought and maintained in accordance with the provisions of the

Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001 et seq., as

amended by the Multiemployer Pension Plan Amendments Act of 1980, in particular 29 U.S.C. §

1145 (Section 515 of ERISA), and is a civil action to recover employer contributions owed to the

Fund.

         2.       The Plaintiff is a welfare plan as defined in ERISA at 29 U.S.C. §1002 (1).

Jurisdiction is premised upon 29 U.S.C. § 1132(e)(1), and venue is proper in this district because

the Plaintiff is administered here.

         3.       The Plaintiff is primarily funded by contributions remitted by multiple participating

employers pursuant to negotiated collective bargaining agreements. All principal and income


                                                      1
{001325/16477/00490823.DOCX / Ver.1}



        Case 3:19-cv-00759 Document 1 Filed 08/28/19 Page 1 of 5 PageID #: 1
from such contributions and investments thereof is held and used for the exclusive purpose of

providing welfare benefits to participants and beneficiaries of the Fund after paying administrative

and other reasonable expenses.

         4.       Defendant is an employer and party in interest as those terms are defined in ERISA

at 29 U.S.C. §§ 1002(5) and 1002(14)(c).

         5.       During all pertinent times, Defendant was a party to a collective bargaining

agreement. Pursuant to this agreement, Defendant was to pay certain contributions to the Plaintiff

on behalf of covered employees. Pursuant to this agreement, Defendant was bound by the

provisions of the trust agreement which created the Plaintiff, and Defendant was thereby obligated

to pay contributions on behalf of employees covered by the collective bargaining agreement.

         6.       Plaintiff operates on the basis of an employer self-reporting payment system

whereby participating employers such as Defendant identify those employees for whom

contributions are owed, identify the weeks worked by the covered employees, and based upon

employee work history reported, the employers make contributions and payments to the Plaintiff.

         7.       The collective bargaining agreement and trust agreement require prompt payment

of all such contributions, failing which a delinquent employer may be assessed with attorney’s fees

and other fees for late payment as permitted by law, plus interest on unpaid contributions.

Plaintiff operates pursuant to written procedures which authorize the entry of a judgment against

an employer for contributions owed to include by mandate of the Court the greater of a doubling of

the interest or liquidated damages based upon unpaid contributions in the amount of twenty

percent (20%), all as allowed by 29 U.S.C. §§ 1132(g)(2)(C)(i) and (ii).



                                                  2
{001325/16477/00490823.DOCX / Ver.1}



        Case 3:19-cv-00759 Document 1 Filed 08/28/19 Page 2 of 5 PageID #: 2
         8.       Section 306(a) of the Multiemployer Pension Plan Amendments Act of 1980,

adding Section 515 of ERISA, 29 U.S.C. § 1145, provides that every employer who is obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of the

collective bargaining agreement shall, to the extent not inconsistent with law, make contributions

in accordance with the terms and conditions of such plan or such agreement.

         9.       Defendant has breached the above-referenced provisions of ERISA, the collective

bargaining agreement, and the trust agreement whereby the Plaintiff was created and operates,

such breach occurring in July 2018 and thereafter by virtue of Defendant failing to pay

contributions and interest due thereon and having failed to timely submit reports with the

employee work history for employees.

         10.      The trust agreement by virtue of which Plaintiff was created and operates provides

in pertinent part that employer contributions such as those owed by Defendant to Plaintiff are an

asset of Plaintiff when due. Wilson decides on behalf of Defendant which creditors of Defendant

to pay and when to pay them. Beginning in July 2018, Wilson used assets in the form of

contributions owed to Plaintiff to pay creditors of Defendant. Wilson controls the financial

affairs of Defendant and is an ERISA fiduciary personally liable under 29 U.S.C. 1103, 1104 and

1109 for using funds of Defendant to pay other creditors instead of Plaintiff.

         11.      Despite demand by the Plaintiff that Defendant perform its statutory and

contractual and trust obligations with respect to making contributions to the Fund, Defendant has

neglected and refused to pay the amounts that are due as a consequence of the conduct described

herein, and Defendant currently owes an outstanding principal amount without regard to

accumulated interest. Defendant owes accumulated interest on the unpaid contribution as a result

                                                  3
{001325/16477/00490823.DOCX / Ver.1}



        Case 3:19-cv-00759 Document 1 Filed 08/28/19 Page 3 of 5 PageID #: 3
of its conduct as described herein. Wilson is jointly and severally liable to Plaintiff for the unpaid

contributions and interest.

         12.      The failure of Defendant to pay contributions on behalf of its employees will cause

Plaintiff to suffer irreparable harm; further, employer delinquencies such as those of Defendant

adversely affect and impact upon the financial integrity of the Fund, and the continued

delinquency will cause the Plaintiff to lose the benefit of interest income that it would otherwise

earn and will cause the Plaintiff to incur additional administrative expenses in connection with the

remedying of the delinquencies of Defendant.

         13.      Copies of this Complaint will be served upon the Secretary of Labor and the

Secretary of the Treasury by certified mail in accordance with the provisions of ERISA Section

502(h), 29 U.S.C. § 1132(h).

         WHEREFORE, Plaintiff requests the following relief:

         (a)      A permanent injunction enjoining Defendant from violating the provisions of

ERISA, the collective bargaining agreement, and the trust agreement requiring payment of

contributions.

         (b)      A judgment against Defendant and Wilson, jointly and severally, in favor of

Plaintiff for all contributions that are owed as of the date of the judgment plus the greater of double

interest or single interest plus liquidated damages and all attorney fees and costs incurred in

connection with this action.

         (c)      For such further or different relief as the Court may deem proper or just.




                                                   4
{001325/16477/00490823.DOCX / Ver.1}



        Case 3:19-cv-00759 Document 1 Filed 08/28/19 Page 4 of 5 PageID #: 4
                                             Respectfully submitted,


                                             s/R. Jan Jennings_________________
                                             R. Jan Jennings, BPR No. 1536
                                             Karla M. Campbell, BPR No. 27132
                                             Branstetter, Stranch & Jennings, PLLC
                                             223 Rosa L. Parks Avenue, Ste. 200
                                             Nashville, TN 37203
                                             Tel. (615) 254-8801
                                             Email: janj@bsjfirm.com
                                             Email: karlac@bsjfirm.com




                                         5
{001325/16477/00490823.DOCX / Ver.1}



        Case 3:19-cv-00759 Document 1 Filed 08/28/19 Page 5 of 5 PageID #: 5
